Citation Nr: 0708467	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-07 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a throat 
and neck injury to include retropharyngeal abscess and 
residual surgical neck scarring.  


REPRESENTATION

Appellant represented by:	M. Leonard, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
May 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The veteran was afforded a Video Conference Hearing before 
the undersigned Acting Veterans Law Judge in December 2004.

The issue of entitlement to service connection for a 
retropharyngeal abscess was adjudicated by the Board in a 
February 2006 decision.  The issue has been remanded to the 
Board for compliance with a Joint Motion for Remand, granted 
by the United States Court of Appeals for Veterans Claims 
(Court) in January 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's claim for entitlement to service connection for 
a retropharyngeal abscess was denied by the Board in a 
February 2006 decision.  The veteran (through counsel) 
appealed this decision to the Court, and upon conference with 
the counsel to the Secretary of Veterans Affairs, put forth a 
Joint Motion for Remand (Joint Motion) to the Board which was 
granted by the Court in January 2007.  The substance of the 
Joint Motion is, in essence, that the Board was incorrect 
when it relied on an October 2003 VA medical opinion that did 
not contain a rationale other than indicating that the claims 
file had been reviewed when the veteran was examined.  The 
Joint Motion specifies that the Board erred when it failed to 
consider evidence presented in clinical treatment reports, 
and that the reasons and bases listed in the decision were 
inadequate.   

The Board thus directs that the veteran be afforded a VA 
examination to ascertain whether he has any current 
disability of the throat or neck, to include retropharyngeal 
abscess, dysphonia, or surgical scarring related to an in-
service throat injury.  To ensure the utmost impartiality 
with regard to the veteran's claim, the examiner must be a 
physician other than the one who conducted the disputed 
October 2003 VA examination.  The examiner must review the 
claims file and provide a detailed written rationale as to 
how he or she came to his or her conclusions, to include 
indicating his or her methodology and any objective tests 
utilized.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied 
with respect to the claims for service 
connection.  See 38 C.F.R. § 3.159 
(2006).  

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to any of his claims; and 
(5) an explanation as to the information 
or evidence needed to establish 
disability ratings and effective dates 
for his claims for service connection, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded a VA 
otolaryngology examination conducted by a 
VA physician who has not previously 
examined him to determine the nature, 
approximate onset date and etiology of 
current residuals of an in-service injury 
of the neck and throat, to include 
retropharyngeal abscess, dysphonia, 
and/or surgical scarring.  

The claims folder and a copy of this 
REMAND must be provided to the examiner 
and reviewed in conjunction with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file and any tests that are deemed 
necessary, the examiner should:  

1.  Identify any currently 
manifested neck or throat disability 
to include retropharyngeal abscess, 
dysphonia, and/or surgical scarring.  

2.  For each neck or throat 
disability currently manifested, the 
examiner should proffer an opinion 
as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the disability is 
linked to any incident or event of 
the veteran's active service to 
include the November 1969 incident 
in which sustained an injury to the 
back of his throat when he was hit 
with a pool cue.    

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is specifically directed to 
provide a detailed written rationale for 
any opinion expressed and is advised that 
if a conclusion cannot be reached without 
resort to speculation, it should be so 
indicated in the examination report.  

3.  If the veteran's claim remains 
denied, the veteran and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The case should then be returned 
to the Board for further consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




